Exhibit 10.1

December 24, 2014

 

Information for Recipients of

Liberty Media Corporation Nonqualified Stock Options

2013 Incentive Plan

 

Notice of Grant.  Congratulations!  You have been granted Nonqualified Stock
Options exercisable for shares of Liberty Media Corporation Series C Common
Stock (“LMCK”) (the “Options”).  A Nonqualified Stock Option Agreement (the
“Agreement”) setting forth the terms of the Options follows this informational
page.  The Options were granted under the Liberty Media Corporation 2013
Incentive Plan (the “2013 Incentive Plan”). 

 

Acknowledgment of Grant.  By your electronic acknowledgment of the Options, you
are acknowledging the terms and conditions of the award set forth in the
Agreement that follows as though you and Liberty Media Corporation (the
“Company”) had signed an original copy of the Agreement. The Options were
granted and became effective as of the Grant Date (as that term is defined in
the Agreement) and were granted on the terms and conditions reflected in the
Agreement.  The number of Options granted to you was approved by the
Compensation Committee of the Board of Directors of the Company, and was
communicated to you via memo and the Company’s online grant and administration
program.

 

2013 Incentive Plan – Exhibit A.  The 2013 Incentive Plan that governs the
Options is incorporated into the Agreement as Exhibit A.  You can access the
2013 Incentive Plan via the link at the end of the Agreement and in the UBS
online library. 

 

SEC Registration Statements.  The LMCK shares issuable upon exercise of the
Options were registered with the Securities and Exchange Commission on a Form
S-8 filed on July 23, 2014 (Registration No. 333-197590). The statement can be
found on the Company’s website at http://ir.libertymedia.com/sec.cfm.  Also
available on the Company’s website are the most recent annual, quarterly and
current reports as filed with the Securities and Exchange Commission.  Please
refer to these reports as well as the Company’s future filings with the
Securities and Exchange Commission (also available on the Company’s website) for
important information regarding the Company and its common stock.

 

Tax and Estate Advice.  We recommend that you consult with your personal tax
and/or estate advisor regarding the effect of the award of Options on your
personal tax and estate situation.

 

--------------------------------------------------------------------------------

 

 

LIBERTY MEDIA CORPORATION

2013 INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of December 24, 2014 by and between LIBERTY MEDIA CORPORATION, a
Delaware corporation (the “Company”), and Gregory B. Maffei (the “Grantee”).

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of the Company.  The Company has adopted the Liberty Media
Corporation 2013 Incentive Plan (as may be amended prior to or after the Grant
Date, the “Plan”), a copy of which as in effect on the Grant Date is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible employees and
independent contractors of the Company and its Subsidiaries.  Capitalized terms
used and not otherwise defined herein or in the Employment Agreement between the
Company and the Grantee dated as of December 29, 2014 (the “Employment
Agreement”), will have the meaning given thereto in the Plan. 

The Company and the Grantee therefore agree as follows:

Definitions.  All capitalized terms not defined in this Agreement that are
defined in the Employment Agreement will have the meanings ascribed to them in
the Employment Agreement.  The following terms, when used in this Agreement,
have the following meanings:

“Base Price” means $34.04, the Fair Market Value of a share of Common Stock on
the Grant Date. 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

“Cause” has the meaning specified in the Employment Agreement.

“Change in Control” has the meaning specified in the Employment Agreement.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.  

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

“Common Stock” means the Company’s Series C Common Stock.

“Company” has the meaning specified in the preamble to this Agreement.

“Disability” has the meaning specified in the Employment Agreement.





--------------------------------------------------------------------------------

 

“Employment Agreement” has the meaning specified in the recitals to this
Agreement. 

“Good Reason” has the meaning specified in the Employment Agreement.

“Grant Date” means December 24, 2014.

“Grantee” has the meaning specified in the preamble to this Agreement.

“Malone Group” has the meaning specified in the Employment Agreement.

“Option” has the meaning specified in Section 2 of this Agreement.

“Option Shares” has the meaning specified in Section 4(a) of this Agreement.

“Plan” has the meaning specified in the recitals to this Agreement.

“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

“Separation” means the date as of which the Grantee is no longer employed by the
Company or any of its Subsidiaries.

“Subsidiary” has the meaning set forth in the Plan.

“Tranche” has the meaning specified in Section 3(a) of this Agreement.

“Term” has the meaning specified in Section 2 of this Agreement.

Grant of Options.  Subject to the terms and conditions herein and in the Plan,
the Company hereby awards to the Grantee as of the Grant Date, options to
purchase from the Company, exercisable as set forth in Section 3 below during
the period commencing on the Grant Date and expiring at the Close of Business on
December 24, 2021 (such period, the “Term”), subject to earlier termination as
provided in Section 9 below, at the Base Price, 3,298,724 shares of Common
Stock.  Each option granted hereunder is a “Nonqualified Stock Option” and is
hereinafter referred to as an “Option.”  The Base Price of each Option and the
number of Options granted hereunder are subject to adjustment pursuant to
Section 13 below.  No fractional shares of Common Stock will be issuable upon
exercise of an Option, and the Grantee will receive, in lieu of any fractional
share of Common Stock that the Grantee otherwise would receive upon such
exercise, cash equal to the fraction representing such fractional share
multiplied by the Fair Market Value of one share of Common Stock as of the date
on which such exercise is considered to occur pursuant to Section 4 below.

Conditions of Exercise.  Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Options will be exercisable only in accordance with the conditions
stated in this Section 3.

(a) The Options may be exercised only to the extent they have become vested and
exercisable in accordance with the provisions of this Section 3.  Except as
otherwise



--------------------------------------------------------------------------------

 

provided in this Agreement or the Employment Agreement, subject to the Grantee’s
continued employment with the Company or any Subsidiary on each applicable date,
one-half of the number of Options subject to this Agreement (with any fractional
Option rounded up to the nearest whole Option) will become vested and
exercisable on each of December 24, 2018 and December 24, 2019.  The Options
that become vested and exercisable on each of the foregoing Vesting Dates are
referred to as individual “Tranches.”

(b) Notwithstanding the foregoing, (i) all Options will become vested and
exercisable on the date of the Grantee’s Separation if (A) the Grantee’s
Separation occurs on or after the Grant Date by reason of Disability or (B) the
Grantee dies while employed by the Company or a Subsidiary, and (ii) Options
that have not theretofore become vested and exercisable will become vested and
exercisable (A) to the extent provided in Section 7 of this Agreement, upon the
occurrence of a Change in Control, or (B) to the extent provided in Section 8 of
this Agreement, on the date of the Grantee's Separation.

(c) To the extent the Options become vested and exercisable, any or all of such
Options may be exercised (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof as
provided herein.

The Grantee acknowledges and agrees that the Committee, in its discretion and as
contemplated by the Plan, may adopt rules and regulations from time to time
after the date hereof with respect to the exercise of the Options and that the
exercise by the Grantee of Options will be subject to the further condition that
such exercise is made in accordance with all such rules and regulations as the
Committee may determine are applicable thereto.

Manner of Exercise.  Options will be considered exercised (as to the number of
Options specified in the notice referred to in Section 4(a) below) on the latest
of (i) the date of exercise designated in the written notice referred to in
Section 4(a) below, (ii) if the date so designated is not a Business Day, the
first Business Day following such date or (iii) the earliest Business Day by
which the Company has received all of the following:

(d) Written notice, in such form as the Committee may require, containing such
representations and warranties as the Committee may reasonably require and
designating, among other things, the date of exercise and the number of shares
of Common Stock (“Option Shares”) to be purchased by exercise of Options;

(e) Payment of the Base Price for each Option Share to be purchased in any (or a
combination) of the following forms, as determined by the Grantee:  (A) cash,
(B) check, (C) whole shares of any class or series of the Company’s common
stock, (D) the delivery, together with a properly executed exercise notice, of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price (and, if
applicable the Required Withholding Amount, as described in Section 5 below), or
(E) the delivery of irrevocable instructions via the Company’s online grant and
administration program for the Company to withhold the number of shares of
Common Stock (valued at the Fair Market Value of such Common Stock on the



--------------------------------------------------------------------------------

 

date of exercise) required to pay the Base Price (and, if applicable, the
Required Withholding Amount, as described in Section 5 below) that would
otherwise be delivered by the Company to the Grantee upon exercise of the
Options (it being acknowledged that the method of exercise described in this
clause (E) applies to the Options granted pursuant to this Agreement and shall
not apply to any options granted under the Plan to the Grantee after the Grant
Date unless otherwise provided in the applicable award agreement); and

(f) Any other documentation that the Committee may reasonably require.

Mandatory Withholding for Taxes.  The Grantee acknowledges and agrees that the
Company will deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of Common Stock
having a Fair Market Value on the date of exercise that is equal to the amount
of all federal, state and local taxes required to be withheld by the Company or
any Subsidiary of the Company upon such exercise, as determined by the Company
(the “Required Withholding Amount”), unless the Grantee remits the Required
Withholding Amount to the Company or its designee in cash in such form and by
such time as the Company may require or other provisions for withholding such
amount satisfactory to the Company have been made.  If the Grantee elects to
make payment of the Base Price by delivery of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the Base Price, such instructions may also include instructions
to deliver the Required Withholding Amount to the Company.  In such case, the
Company will notify the broker promptly of the Company's determination of the
Required Withholding Amount.  Notwithstanding the foregoing or anything
contained herein to the contrary, (i) the Grantee may, in his sole discretion,
direct the Company to deduct from the shares of Common Stock otherwise payable
or deliverable upon exercise of any Options that number of shares of Common
Stock having a Fair Market Value on the date of exercise that is equal to the
Required Withholding Amount and (ii) the Company will not withhold any shares of
Common Stock to pay the Required Withholding Amount if the Grantee has remitted
cash to the Company or a Subsidiary or designee thereof in an amount equal to
the Required Withholding Amount by such time as the Company may require.

Payment or Delivery by the Company.  As soon as practicable after receipt of all
items referred to in Section 4 above, and subject to the withholding referred to
in Section 5 above, the Company will (i) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee’s name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of Common Stock purchased by
exercise of Options, and (ii) deliver any cash payment to which the Grantee is
entitled in lieu of a fractional share of Common Stock as provided in Section 2
above.  Any delivery of shares of Common Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the certificates have
been received by the Grantee, or at the time the stock transfer agent completes
the transfer of shares to a brokerage account through Depository Trust Company
for the benefit of the Grantee, if applicable, and any cash payment will be
deemed effected when a check from the Company, payable to the Grantee and in the
amount equal to the amount of the cash owed, has been delivered personally to
the Grantee or, if delivery is by mail, upon receipt by the Grantee.





--------------------------------------------------------------------------------

 

Effect of Change in Control on Exercisability of Options.  Upon the occurrence
of a Change in Control on or after the Grant Date but prior to the Grantee’s
Separation, any Options that are outstanding and unvested at the time of such
Change in Control will immediately become vested and exercisable in full.

Effect of Termination of Employment by the Company Without Cause or by the
Grantee For or Without Good Reason on Exercisability of Options.  

(g) If the Grantee’s Separation occurs on or after the Grant Date on account of
a termination of the Grantee’s employment by the Company without Cause or on
account of a voluntary termination by the Grantee of his employment for Good
Reason, a pro rata portion of each Tranche of Options that is not vested on the
date of such Separation will vest as of the date of such Separation, such pro
rata portion with respect to each Tranche to be equal to the product of the
number of Option Shares represented by the Options in such Tranche that are not
vested on the date of such Separation, multiplied by a fraction, the numerator
of which is the number of calendar days that have elapsed from the Grant Date
through the date of Separation plus an additional 548 calendar days, and the
denominator of which is the number of days in the entire vesting period for such
Tranche (in no event to exceed the total number of Option Shares represented by
the unvested Options in such Tranche as of the date of Separation).  For
purposes of this Agreement, the vesting period for each Tranche is the period
that begins on the Grant Date and ends on the Vesting Date for such Tranche.

(h) Notwithstanding Section 8(a), if (A) members of the Malone Group cease to
beneficially own (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, securities of the Company representing at least 20% of
the combined voting power of the then outstanding securities of the Company
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors (such percentage to be calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities) and (B) within the period beginning 90 days
before and ending 210 days after the date the condition prescribed in the
foregoing clause (A) is satisfied (the “Malone Termination Period”), there shall
occur a Separation on account of a termination of the Grantee’s employment by
the Company without Cause or on account of a voluntary termination by the
Grantee of his employment for Good Reason and (C) at the time the condition
prescribed in clause (A) is satisfied or immediately following the satisfaction
of such condition, the Grantee does not beneficially own (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, securities of the
Company representing at least 20% of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from rights accruing
under special circumstances) having the right to vote in the election of
directors (such percentage to be calculated as provided in Rule 13d-3(d) under
the Exchange Act in the case of rights to acquire the Company’s securities),
then all of the outstanding, unvested Options will vest and become exercisable
in full as of the date of such Separation.

(i) If the Grantee’s Separation occurs on or after the Grant Date on account of
a voluntary termination by the Grantee of his employment without Good Reason, a
pro rata



--------------------------------------------------------------------------------

 

portion of each Tranche of Options that is not vested on the date of such
Separation will vest and become exercisable as of the date of such Separation,
such pro rata portion with respect to each Tranche to be equal to the product of
the number of Option Shares represented by the Options in such Tranche that are
not vested on the date of such Separation, multiplied by a fraction, the
numerator of which is the number of calendar days that have elapsed from the
Grant Date through the date of Separation, and the denominator of which is the
number of days in the entire vesting period for such Tranche (in no event to
exceed the total number of Option Shares represented by the unvested Options in
such Tranche as of the date of Separation).

Termination of Options.  The Options will terminate at the time specified below:

(j) If a Change in Control occurs after the Grant Date but prior to the
Grantee’s Separation, all Options will terminate at the expiration of the Term.

(k) If a Change in Control after the Grant Date has not then occurred and the
Grantee’s Separation occurs prior to the Close of Business on December 31, 2019
on account of a termination of the Grantee’s employment for Cause, all Options
that are not vested and exercisable as of the Close of Business on the date of
Separation will terminate at that time and all Options that are vested and
exercisable as of the Close of Business on the date of Separation will terminate
at the Close of Business on the first Business Day following the expiration of
the 90-day period that began on the date of the Grantee's Separation.

(l) If (i) the Grantee’s Separation does not occur prior to the Close of
Business on December 31, 2019, or (ii) a Change in Control after the Grant Date
has not then occurred and the Grantee’s Separation occurs (A) on account of a
termination of the Grantee’s employment without Cause, (B) on account of a
termination of the Grantee’s employment by the Grantee with or without Good
Reason, or (C) by reason of the death or Disability of the Grantee, all Options
that are not vested and exercisable as of the Close of Business on the date of
Separation after giving effect to the provisions of Sections 3 and 8 above will
terminate at that time and all Options that are vested and exercisable as of the
Close of Business on the date of Separation after giving effect to the
provisions of Sections 3 and 8 above will terminate at the expiration of the
Term.

In any event in which Options remain exercisable for a period of time following
the date of the Grantee’s Separation as provided above, the Options may be
exercised during such period of time only to the extent the same were vested and
exercisable as provided in Section 3 above on such date of Separation (after
giving effect to the application of Section 8 above).  Notwithstanding any
period of time referenced in this Section 9 or any other provision of this
Agreement or any other agreement that may be construed to the contrary, the
Options will in any event terminate not later than upon the expiration of the
Term.

Nontransferability.  Options are not transferable (either voluntarily or
involuntarily), before or after Grantee’s death, except as follows: (a) during
Grantee’s lifetime, pursuant to a domestic relations order, issued by a court of
competent jurisdiction, that is not contrary to the terms and conditions of the
Plan or this Agreement, and in a form acceptable to



--------------------------------------------------------------------------------

 

the Committee; or (b) after Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case.  Any person to
whom Options are transferred in accordance with the provisions of the preceding
sentence shall take such Options subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee.  Options are exercisable only by the Grantee (or, during the Grantee’s
lifetime, by the Grantee’s court appointed legal representative) or a person to
whom the Options have been transferred in accordance with this Section.

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement.  “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee.  By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock received upon exercise of any Options during the Misstatement
Period that are not sold, exchanged, transferred or otherwise disposed of during
the Misstatement Period.  “Misstatement Period” means the 12-month period
beginning on the date of the first public issuance or the filing with the
Securities and Exchange Commission, whichever occurs earlier, of the financial
statement requiring restatement.

No Stockholder Rights.  Prior to the exercise of Options in accordance with the
terms and conditions set forth in this Agreement, the Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock underlying the Options, as
applicable, nor will the existence of this Agreement affect in any way the right
or power of the Company or any stockholder of the Company to accomplish any
corporate act, including, without limitation, any reclassification,
reorganization or other change of or to its capital or business structure,
merger, consolidation,  liquidation, or sale or other disposition of all or any
part of its business or assets.

Adjustments.  If the outstanding shares of Common Stock are subdivided into a
greater number of shares (by stock dividend, stock split, reclassification or
otherwise) or are combined into a smaller number of shares (by reverse stock
split, reclassification or otherwise), or if the Committee determines that any
stock dividend, extraordinary cash dividend,



--------------------------------------------------------------------------------

 

reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of Common Stock or other similar corporate event (including mergers or
consolidations) affects shares of Common Stock such that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under this Agreement, then the Options will be subject to adjustment
(including, without limitation, as to the number of Options and the Base Price
per share of such Options) in such manner as the Committee, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in this Section 13 following the Grant Date.

Restrictions Imposed by Law.  Without limiting the generality of Section 10.8 of
the Plan, the Grantee will not exercise the Options, and the Company will not be
obligated to make any cash payment or issue or cause to be issued any shares of
Common Stock if counsel to the Company determines that such exercise, payment or
issuance would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which shares of Common Stock
are listed or quoted.  The Company will in no event be obligated to take any
affirmative action in order to cause the exercise of the Options or the
resulting payment of cash or issuance of shares of Common Stock to comply with
any such law, rule, regulation or agreement.

Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:

Liberty Media Corporation

12300 Liberty Boulevard 

Englewood,  Colorado 80112 

Attn:  General Counsel

 

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee's address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

Amendment.  Notwithstanding any other provision hereof, this Agreement may be
amended from time to time as approved by the Committee as contemplated in the
Plan.  Without limiting the generality of the foregoing, without the consent of
the Grantee,

(m) this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or (ii) to add
to the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any



--------------------------------------------------------------------------------

 

required approval of the Company’s stockholders and, provided, in each case,
that such changes or corrections will not adversely affect the rights of the
Grantee with respect to the Award evidenced hereby, or (iii) to make such other
changes as the Company, upon advice of counsel, determines are necessary because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities laws; and

(n) subject to any required action by the Board or the stockholders of the
Company, the Options granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided, that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any Options.

Grantee Employment.  Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time, with or without Cause, subject to the provisions of the
Employment Agreement.

Nonalienation of Benefits.  Except as provided in Section 10 of this Agreement,
(i) no right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.

Governing Law.  This Agreement will be governed by, and construed in accordance
with, the internal laws of the State of Colorado.  Any dispute with respect to
the enforcement or interpretation of this Agreement shall be subject to the
arbitration provisions set forth in Section 9.12 of the Employment Agreement,
whether or not the “Employment Period” under such agreement has ended.

Construction.  References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense.  All decisions of the Committee upon questions regarding this Agreement
or the Plan will be conclusive.  Unless otherwise expressly stated herein, in
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan will control.  The headings of the sections of this
Agreement have been included for convenience of reference only, are not to be
considered a part hereof and will in no way modify or restrict any of the terms
or provisions hereof.

Rules by Committee.  The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.





--------------------------------------------------------------------------------

 

Entire Agreement.  This Agreement, together with the applicable provisions of
the Employment Agreement, is in satisfaction of and in lieu of all prior
discussions and agreements, oral or written, between the Company and the Grantee
regarding the subject matter hereof.  The Grantee and the Company hereby declare
and represent that no promise or agreement not expressed herein or in the
Employment Agreement has been made regarding the Award and that this Agreement,
together with the Employment Agreement, contains the entire agreement between
the parties hereto with respect to the Award and replaces and makes null and
void any prior agreements between the Grantee and the Company regarding the
Award.  Subject to the restrictions set forth in Sections 10 and 18, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

Grantee Acceptance.  The Grantee will signify acceptance of the terms and
conditions of this Agreement by acknowledging the acceptance of this Agreement
via the procedures described in the online grant and administration program
utilized by the Company or by such other method as may be agreed by the Grantee
and the Company.

Code Section 409A Compliance.  To the extent that the provisions of Section 409A
of the Code or any U.S. Department of the Treasury regulations promulgated
thereunder are applicable to any Option, the parties intend that this Agreement
will meet the requirements of such Code section and regulations and that the
provisions hereof will be interpreted in a manner that is consistent with such
intent.  The Grantee will cooperate with the Company in taking such actions as
the Company may reasonably request to assure that this Agreement will meet the
requirements of Section 409A of the Code and any U.S. Department of the Treasury
regulations promulgated thereunder and to limit the amount of any additional
payments required by Section 9.7 of the Employment Agreement to be made to the
Grantee.



--------------------------------------------------------------------------------